Exhibit 10.2

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT dated as of June 21, 2013
(the “Agreement”) is entered into among Aegion Corporation (as successor to
Insituform Technologies, LLC, f/k/a Insituform Technologies, Inc.), a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders and Bank of America,
N.A., as Administrative Agent. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
August 31, 2011 (as amended and modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
it intends to acquire all of the Equity Interests of General Energy Services, a
California corporation, Brinderson, L.P., a California limited partnership and
Brinderson Constructors, Inc., a California corporation for aggregate
consideration not to exceed $150,000,000 plus or minus target working capital
adjustments (the “Acquisition Transaction”);

 

WHEREAS, the Borrower has requested that the Lenders (a) permit the Borrower to
consummate the Acquisition Transaction notwithstanding the fact that the
Borrower would not be in compliance with the limitations on Acquisitions
contained in clause (viii) of the definition of Permitted Acquisitions in
Section 1.01 of the Credit Agreement after giving effect to the Acquisition
Transaction and (b) amend the Credit Agreement as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.     Consent. Subject to the other terms and conditions of this Agreement, the
Lenders hereby agree that the Borrower shall be permitted to consummate the
Acquisition Transaction notwithstanding the limitations contained in clause
(viii) of the definition of Permitted Acquisitions in Section 1.01 of the Credit
Agreement; provided that the Borrower complies with all other conditions
contained in the definition of Permitted Acquisitions in Section 1.01 of the
Credit Agreement with respect to the Acquisition Transaction. The above consent
shall not otherwise modify or affect the Loan Parties’ obligations to comply
fully with the terms of Section 8.02 of the Credit Agreement or any other duty,
term, condition or covenant contained in the Credit Agreement or any other Loan
Document in the future. This consent is limited solely to the Acquisition
Transaction, and nothing contained in this Agreement shall be deemed to
constitute a waiver of any other rights or remedies the Administrative Agent or
any Lender may have under the Credit Agreement or any other Loan Documents or
under applicable Law.

 

2.     Amendment. The Credit Agreement is hereby amended as follows:

 

(a)     The following definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

 

“Brinderson Acquisition” means the Acquisition by the Borrower of all of the
Equity Interests of General Energy Services, a California corporation,
Brinderson, L.P., a California limited partnership and Brinderson Constructors,
Inc., a California corporation.

 

Confidential Treatment Requested. Certain confidential information in this
agreement has been redacted in reliance upon a confidential treatment request
filed with the Securities and Exchange Commission (the “Commission”) pursuant to
Rule 24 b-2 under the Securities Exchange Act of 1934. In this agreement, we
indicate redaction by use of the following symbol [*****]. Such confidential
portions have been omitted and filed separately with the Commission.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The following sentence is hereby added to the end of the definition of
“Applicable Rate” in Section 1.01 of the Credit Agreement to read as follows:

 

Notwithstanding anything to the contrary contained herein, if the Brinderson
Acquisition is consummated, the Applicable Rate in effect from the day on which
the Brinderson Acquisition is consummated through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a) for the fiscal quarter ending June 30,
2013 shall be determined based upon the Consolidated Leverage Ratio set forth in
the Pro Forma Compliance Certificate received by the Administrative Agent in
connection with the Brinderson Acquisition.

 

(c)     The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis (inclusive of the acquired operations of
Fyfe, *****, Hockway, Ltd., CRTS, Inc., General Energy Services, Brinderson,
L.P., and Brinderson Constructors, Inc., as applicable, on a Pro Forma Basis),
an amount equal to Consolidated Net Income for such period plus the following to
the extent deducted in calculating such Consolidated Net Income: (a)
Consolidated Interest Charges for such period, (b) the provision for federal,
state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period, (c) depreciation and amortization expense for such
period, (d) non-cash stock based compensation expense for such period, (e)
transaction costs (not including any costs that will be capitalized) of (i) the
Borrower in respect of the *****, the Fyfe Acquisition and the Acquisitions of
Hockway, Ltd. and CRTS, Inc. and/or their Affiliates or Subsidiaries in an
aggregate amount not to exceed $7,200,000, (ii) ***** in an aggregate amount not
to exceed $1,000,000, (iii) Fyfe in an aggregate amount not to exceed
$2,000,000, (iv) Hockway, Ltd. in an aggregate amount not to exceed $750,000,
and (v) CRTS, Inc. in an aggregate amount not to exceed $1,000,000, (f)
transaction costs (not including any costs that will be capitalized) of the
Borrower in respect of the attempted ***** in an aggregate amount not to exceed
$1,000,000, (g) restructuring costs (including severance payments) in an
aggregate amount not to exceed $3,000,000 during the twelve-month period ending
June 30, 2012, (h) deferred costs associated with refinancing the Existing
Credit Agreement, (i) costs (including deferred costs) associated with the
redemption of the Senior Notes (including the Make-Whole Payments), and (j)
transaction costs (not including any costs that will be capitalized) in respect
of the Brinderson Acquisition in an aggregate amount not to exceed (i)
$7,000,000 for the Borrower and (ii) $19,000,000 for the Person(s) being
acquired pursuant to the Brinderson Acquisition, all as determined in accordance
with GAAP and without duplication of any other income statement items used in
calculating Consolidated EBITDA on a Pro Forma Basis.

 

(d)     Section 8.11 of the Credit Agreement is hereby amended to read as
follows:

 

(a)     Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Borrower to be greater than (i) 3.00 to
1.0 as of the end of any fiscal quarter ending during the period from the
Closing Date to and including March 31, 2012, (ii) 2.75 to 1.0 as of the end of
any fiscal quarter ending during the period from June 30, 2012 to and including
March 31, 2013, (iii) 2.50 to 1.0 as of the end of any fiscal quarter ending
during the period from June 30, 2013 to and including March 31, 2014 and (iv)
2.25 to 1.0 as of the end of any fiscal quarter ending thereafter; provided that
if the Brinderson Acquisition is consummated, the Borrower shall not permit the
Consolidated Leverage Ratio after the end of any fiscal quarter of the Borrower
to be greater than (x) 3.00 to 1.0 as of the end of any fiscal quarter ending
during the period from June 30, 2013 to and including December 31, 2013, (y)
2.75 to 1.0 as the end of any fiscal quarter ending during the period from March
31, 2014 to and including September 30, 2014 and (y) 2.50 to 1.0 as of the end
of any fiscal quarter ending thereafter.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Conditions Precedent. This Agreement shall be effective upon receipt by
the Administrative Agent of counterparts of this Agreement executed by the
Borrower, the Guarantors, the Required Lenders, Lenders holding a majority of
the Revolving Commitments and the Administrative Agent.

 

4.     Miscellaneous.

 

(a)     The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Agreement is a
Loan Document.

 

(b)     Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Agreement, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

 

(c)     The Borrower and the Guarantors hereby represent and warrant as follows:

 

(i)      Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.

 

(ii)     This Agreement has been duly executed and delivered by the Loan Parties
and constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(iii)     No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement.

 

(d)     The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct as of
the date hereof with the same effect as if made on and as of the date hereof,
except to the extent such representations and warranties expressly relate solely
to an earlier date and (ii) no event has occurred and is continuing which
constitutes a Default or an Event of Default.

 

(e)     This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy or other secure electronic format
(.pdf) shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.

 

(f)     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:                                        AEGION CORPORATION,

a Delaware corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

GUARANTORS:                                  INSITUFORM TECHNOLOGIES USA,
LLC,     

a Delaware limited liability company

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

INA ACQUISITION CORP.,

a Delaware corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

ITI INTERNATIONAL SERVICES, INC.,

a Delaware corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

MISSISSIPPI TEXTILES CORPORATION,

a Mississippi corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

THE BAYOU COMPANIES, LLC,

a Delaware limited liability company

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

 
 

--------------------------------------------------------------------------------

 

 

KINSEL INDUSTRIES, INC.,

a Texas corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

COMMERCIAL COATING SERVICES INTERNATIONAL, LLC,

a Texas limited liability company

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

INFRASTRUCTURE GROUP HOLDINGS, LLC,

a Delaware limited liability company

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

FIBRWRAP CONSTRUCTION SERVICES, INC.,

a Delaware corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

FIBRWRAP CONSTRUCTION SERVICES USA, INC.,

a Delaware corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

FYFE CO. LLC,

a Delaware limited liability company

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     




SPECIALIZED FABRICS LLC,

a Washington limited liability company

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

 
 

--------------------------------------------------------------------------------

 

 

UNITED PIPELINE SYSTEMS INTERNATIONAL, INC.,

a Delaware corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     




UNITED PIPELINE MIDDLE EAST, INC.,

a Delaware corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     




ENERGY & MINING HOLDING COMPANY, LLC,

a Delaware limited liability company

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

CRTS, INC.,

an Oklahoma corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

CORRPRO COMPANIES, INC.,

an Ohio corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

CORRPRO COMPANIES INTERNATIONAL, INC.,

a Nevada corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

OCEAN CITY RESEARCH CORPORATION,

a New Jersey corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

 
 

--------------------------------------------------------------------------------

 

 

CORRPRO CANADA HOLDINGS, INC.,

a Delaware corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

CORRPRO HOLDINGS LLC,

a Delaware limited liability company

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     




INSITUFORM TECHNOLOGIES, LLC,

a Delaware limited liability company

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     




UNITED PIPELINE SYSTEMS, INC.,

a Nevada corporation

 

By:     /s/ David A. Martin          

Name:      David A. Martin

Title:     SVP & CFO     

 

 
 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

AGENT:                                                 BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:     /s/ Angelo M. Martorana     

Name:      Angelo M. Martorana

Title:      Assistant Vice President

 

LENDERS:                                             BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

 

By:     /s/ Eric A. Escagne                

Name:      Eric A. Escagne

Title:      Senior Vice President

 

JPMORGAN CHASE BANK, N.A.,

as a Lender and L/C Issuer

 

By:     /s/ Donna B. Kirtian              

Name:      Donna B. Kirtian

Title:      Senior Vice President

 

FIFTH THIRD BANK,

as a Lender

 

By:     /s/ Traci L. Dodson               

Name:      Traci L. Dodson

Title:      Vice President

 

REGIONS BANK,

as a Lender

 

By:     /s/ John Holland                    

Name:      John Holland

Title:      Senior Vice President

 

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

 

By:     /s/ Derek L. Martin                

Name:      Derek L. Martin

Title:     Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

 

By:     /s/ David Bentzinger             

Name:     David Bentzinger

Title:     SVP

 

 
 

--------------------------------------------------------------------------------

 

 

COMPASS BANK,

as a Lender

 

By:     /s/ John R. Bozalis, Jr.          

Name:     John R. Bozalis, Jr.

Title:     Senior Vice President

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

 

By:     /s/ Suzannah Valdivia          

Name:     Suzannah Valdivia

Title:     Vice President

 

BANK OF THE WEST,

as a Lender

 

By:     /s/ Roger Lumley                   

Name:     Roger Lumley

Title:     Senior Vice President

 

ASSOCIATED BANK, N.A.,

as a Lender

 

By:     /s/ Dennis B. Hirstein           

Name:     Dennis B. Hirstein

Title:     Senior Vice President

 

HSBC BANK,

as a Lender and L/C Issuer

 

By:     /s/ Matthew McLaurin         

Name:     Matthew McLaurin

Title:     Vice President

 

BRANCH BANKING & TRUST COMPANY,

as a Lender

 

By:     /s/ Eric Searls                         

Name:     Eric Searls

Title:     Senior Vice President

 

COMERICA BANK,

as a Lender

 

By:     /s/ Mark J. Leveille                

Name:     Mark J. Leveille

Title:     Vice President

 

 
 

--------------------------------------------------------------------------------

 

 

NATIONAL BANK OF KUWAIT S.A.K., CAYMAN BRANCH,

as a Lender

 

By:     /s/ Arlette Kittaneh              

Name:      Arlette Kittaneh

Title:     Executive Manager

 

NATIONAL BANK OF KUWAIT S.A.K., CAYMAN BRANCH

as a Lender

 

By:     /s/ Michael G. McHugh       

Name:      Michael G. McHugh

Title:     Executive Manager

 

STIFEL BANK & TRUST,

as a Lender

 

By:     /s/ Matthew L. Diehl            

Name:     Matthew L. Diehl

Title:     Senior Vice President